Title: From Thomas Jefferson to Joseph Martin, 24 January 1780
From: Jefferson, Thomas
To: Martin, Joseph



Sir
Wmsburg Jany. 24. 1780

We are very desirous of having a fort at the mouth of Ohio which together with other posts meant to be established on the Ohio may form a chain of defence for our Western frontier and at the same time protect our Trade with New Orleans. But the ground  at the Mouth of Ohio on the South side belonging to the Cherokees we would not meddle with it without their leave. We wish you therefore to treat with them for as much as will do for this purpose and for a few settlements round it for the support of the post. Indeed if they should shew a disposition to part with it you may treat for all their lands between the Mississippi, Ohio, Tanissee and Carolina boundary the whole being of but small extent. I think not exceeding 20 miles square if reduced to that form. If they do not discover a willingness to part with the whole, get ground for a fort and as much as you can round about it to make corn, furnish wood &c. Obtain them on as good terms as possible to be paid for in goods, which we will have provided for them. The whole when sold at our Land Office price will not bring in more than three thousand pounds Sterling. I think the goods must be got from New Orleans. I am in hopes they will not insist on our not beginning the fort till the delivery of the Goods, but if they do we must submit to it. Make your bargain, if you can, subject to our approbation or disapprobation, because this matter having never been proposed to the Assembly we should wish to have it in our power to decline it if they should so advise. Communicate without delay what you do to Colo. Geo: Rogers Clarke at Kaskaskias or the falls of Ohio and also to Sir Your very hble Servant,

Th: Jefferson
